Citation Nr: 9915713	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a chronic low back 
strain, currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1992.  

This appeal arises from a November 1996 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO denied an increased evaluation for a chronic 
low back strain, right shoulder bursitis, right knee 
chondromalacia, and tinea versicolor.  The veteran filed a 
timely notice of disagreement with this decision which the RO 
construed as applying to all the issues decided in the 
November 1996 rating.  A statement of the case was issued in 
December 1996 covering the four issues.  A substantive appeal 
(VA Form 9) was received in January 1997.  The only issue 
referred to by the veteran in her Form 9 was an increase in 
the evaluation of her chronic low back strain.  Thus, the 
undersigned finds that the only issue currently on appellate 
status is the issue of an increased evaluation of a chronic 
low back strain.

The Board remanded this case to the RO in February 1998 for 
development of the medical evidence.  The case has now 
returned for further appellate consideration.


REMAND

Initially, the undersigned notes that the veteran submitted a 
December 1997 Administrative Law Judge's (ALJ) decision that 
awarded the veteran Social Security Administration (SSA) 
disability benefits.  A review of the List of Exhibits 
attached to this decision indicates that there may be medical 
evidence pertinent to the veteran's claim that is not 
contained in the claims file.  The U. S. Court of Appeals for 
Veterans Claims (formerly known as the U. S. Court of 
Veterans Appeals) (Court) has ruled on the importance of the 
VA obtaining SSA medical evidence in connection with a 
veteran's claim for disability benefits.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Therefore, the RO must 
obtain these records on remand.  As information pertinent to 
the regulatory criteria and regarding pain on motion has not 
been provided, further VA examination will be required to 
evaluate the current severity of the veteran's low back 
disability.

As noted in the introduction to the Board's remand of 
February 1998, the veteran raised the issue of representation 
in her January 1997 Form 9.  The RO was requested to provide 
her with this information.  A review of the claims file does 
not indicate that the veteran was so notified.  Thus, the 
appropriate action in this regard should be taken during the 
current remand.

Under the circumstances, the undersigned finds that further 
development is required, and the case is remanded to the RO 
for the following action:

1.  The RO should contact the veteran and 
provide her with information on obtaining 
an accredited representative before the 
VA.  She should also be provided with a 
VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's 
Representative) and informed of the 
importance of filing this form with the 
VA if she chooses to have a 
representative.

2.  The RO should contact the veteran and 
request her to provide the names and 
addresses of all healthcare providers who 
have treated her low back disability from 
July 1998 to the present time.  The 
veteran should be requested to sign and 
submit appropriate forms giving her 
consent for the release to the VA of any 
private medical records.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment.  Treatment 
records from any identified VA facility 
should also be obtained.  Once obtained, 
all records must be associated with the 
claims file.

3.  The RO should contact the appropriate 
SSA office and request legible copies of 
all evidence noted in the List of 
Exhibits attached to the December 1997 
ALJ's decision.  All evidence obtained 
from this request must be made part of 
the claims file.

4.  Following completion of the above 
development, the veteran should be 
afforded special VA orthopedic and 
neurologic examinations.  The purpose of 
the examinations is to determine the 
nature and severity of 


the veteran's service-connected low back 
disability.  Such tests as the examining 
physicians deem necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  If the 
examiners are unable to form an opinion 
on any of the requested findings, he or 
she should note the reasons why such an 
opinion cannot be made.  The claims 
folder must be made available to the 
examining physicians prior to the 
examinations so that they may review 
pertinent aspects of the veteran's 
medical history.  

The orthopedic examiner should express 
opinions for the record on the following:

>What is the range of motion of the 
veteran's lumbar spine?  Is there 
abnormal mobility on forced motion?

>Does the whole spine list to the 
opposite side?

>Does the veteran have a positive 
Goldthwaite's sign?

>Is there narrowing or irregularity 
of the lumbar spine joint spaces?

>Does the veteran's service-
connected chronic low back strain 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion 


loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

>Does pain on motion of the 
veteran's service-connected low back 
disability limit functional ability 
during flare-ups or when these 
joints are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

>To what degree does the veteran's 
service-connected low back 
disability have an effect on the 
veteran's social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified.  

The neurologic examiner should express 
opinions for the record on the following:

>Is any neurologic finding or 
diagnosis, such as lumbar 
radiculitis, spinal stenosis or 
facet arthropathy, due to or 
otherwise related to the service-
connected chronic low back strain?

>If so, complaints and findings 
related thereto should be described 
in detail. 

>To what degree does the veteran's 
service-connected low back 
disability have an effect on 


the veteran's social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

6.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation of her service-
connected low back disability may now be 
granted.  

a.  In this regard, the RO's 
attention is directed to the 
decision of the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Therein, the Court held 
that ratings based on limitation of 
motion do not subsume 38 C.F.R. 
§ 4.40 (1998) or 38 C.F.R. § 4.45 
(1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) do 
not forbid consideration of a higher 
rating based on greater limitation 
of motion due to pain on use, 
including during flare-ups.  

b.  The RO should determine whether 
any neurologic findings or diagnoses 
are properly 


considered manifestations of the 
service-connected chronic low back 
strain.

c.  It is further noted that in 
February 1997, the VA proposed 
changes to 38 C.F.R., Part 4, 
Diagnostic Code 5293.  See 62 
Fed.Reg. 8204-8205 (February 1997).  
If this regulation change becomes 
effective before the claim is 
returned to the Board, and 
evaluating the veteran under these 
criteria is appropriate, then the RO 
should determine whether the old or 
new criteria are most favorable to 
the veteran and adjudicate the claim 
under the most favorable criteria.  
See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

If the RO's decision remains adverse to 
the veteran, then a supplemental 
statement of the case should be sent to 
the veteran.  She should be given a 
reasonable opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



The veteran need take no further action until she is 
informed.  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


